Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “at least one pharmaceutical or medical substance” is repeated.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-6, 8-17, 19-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, A temporary spacer device, for an articulation of a human body, including a first component or femoral component, adapted to be constrained to a first bone or to a femoral bone of a patient, at a joint of the human body; a second component or tibial component, adapted to be constrained to a second bone or tibial bone of the patient, at the joint of the human body; and at least one stem provided with having a proximal end, a distal end, and an elongated body therebetween, said elongated body defining a longitudinal axis, wherein one or both of said first component or femoral component and said second component or tibial component include at least one housing seat for said proximal end  of said at least one stem, so as to allow a change in inclination with respect to said housing seat and/or a rotation of said at least one stem with respect to an insertion axis of said proximal end in said at least one housing seat, wherein said elongated body includes at least one 

wherein said filling material comprises an acrylic bone cement, or a solid, fluid and/or viscous material adapted to convey and release at least one pharmaceutical or medical substance, and at least one pharmaceutical or medical substance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774